By the Court, Bronson, Ch. J.
I am of opinion that the words in the agreement, “ a just and reasonable compensation for the services rendered” by the solicitors, mean neither more nor less than the fees or compensation allowed by law for the services. Nothing was claimed but taxable costs, and no question was made hut that such costs ought' to be paid. The objection to the hill was, that the costs were too high. And then it was agreed that Judge Buggies should decide. Although it would have been more plain if the parties had said, costs to be taxed by Judge Buggies; still it seems reasonably clear that such was their meaning. Two courts have already given that interpretation to the contract; and we ought not to reverse their judgment, unless we can assign a better reason for doing so than has occurred to my mind.
Judgment affirmed.